Norfolk Southern Corporation, Three Commercial Place, Norfolk, Va. 23510-2191 FOR IMMEDIATE RELEASE August 2, 2012 NORFOLK SOUTHERN ANNOUNCES PRIVATE EXCHANGE OFFERS NORFOLK, VA. — Norfolk Southern Corporation (the "Company") announced today the commencement of offers to certain eligible holders (together, the "Exchange Offers") of the Company's outstanding debt securities listed in the table below (together, the "Existing Notes") to exchange Existing Notes for consideration consisting of cash and up to $600,000,000 aggregate principal amount of the Company's new Notes due 2023 (the "New Notes"), in the proportions set forth in the table below, the complete terms of which are set forth in an offering memorandum, dated today (the "Offering Memorandum"), and the related letter of transmittal, dated today (together with theOffering Memorandum, the "Offering Documents"). The table below indicates each series of Existing Notes included in the Exchange Offers: Composition of Total Exchange Consideration (4) Cusip Numbers Title of Security Principal Amount Outstanding Acceptance Priority Level (3) Reference U.S. Treasury Fixed Spread (Basis points) New Notes Cash (4) Early Exchange Premium (1) Hypothetical Exchange Consideration (1)(2)(4) Hypothetical Total Exchange Consideration (1)(2)(4)(5) 655844AF5 7.050% Notes due 2037 $ 1 3.000% due May 15, 2042 +120 90
